      Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 1 of 75




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF NEW YORK


YOUNG AMERICA’S FOUNDATION;
BINGHAMTON UNIVERSITY                                          3:20-cv-822 (LEK/ML)
                                              Civil Action No. _________
COLLEGE REPUBLICANS; and JON
LIZAK, President of the College               DEMAND FOR JURY TRIAL
Republicans of Binghamton University,         VERIFIED COMPLAINT FOR
                                              INJUNCTIVE AND DECLARATORY
            Plaintiffs,                       RELIEF, MONETARY AND PUNITIVE
                                              DAMAGES, AND ATTORNEYS’ FEES AND
       v.                                     COSTS

HARVEY STENGER, President of
SUNY-Binghamton, in his official and
individual capacities; BRIAN ROSE, Vice
President for Student Affairs of SUNY-
Binghamton, in his official and individual
capacities; JOHN PELLETIER, Chief of
SUNY-Binghamton UPD, in his official
and individual capacities; COLLEGE
PROGRESSIVES, a student
organization at SUNY-Binghamton;
PROGRESSIVE LEADERS OF
TOMORROW (“PLOT”); STUDENT
ASSOCIATION OF BINGHAMTON
UNIVERSITY,

            Defendants.


      Plaintiffs Young America’s Foundation, Binghamton University College

Republicans, and Jon Lizak (collectively referred to as “Plaintiffs”), by and through

their undersigned counsel, bring this Complaint against the above-named

Defendants, their employees, agents, and successors in office, and in support thereof

allege the following upon information and belief:




                                          1
          Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 2 of 75




                                     INTRODUCTION

          1.    “The vigilant protection of constitutional freedoms is nowhere more vital

    than in the community of American schools. . . . The classroom is peculiarly the

    ‘marketplace of ideas.’”1 Indeed, the state government has the legal obligation to

    protect and defend the constitutional free speech rights of its students.

          2.    This is a civil rights action brought under the First and Fourteenth

    Amendments to the United States Constitution and 42 U.S.C. §§ 1983, 1985(3), and

    1986 and concerns the denial of Plaintiffs’ fundamental rights to free speech and

    equal protection of law by state actors on their own and in conspiracy with private

    actors.

          3.    Plaintiffs seek a declaration that Defendants Stenger, Rose, and

    Pelletier violated their clearly established constitutional rights as set forth in this

    Complaint; a permanent injunction enjoining Stenger, Rose, and Pelletier from

    ratifying heckler’s vetoes, unlawfully permitting protestors to disrupt and silence

    Plaintiffs’ speech and related activities, or otherwise enforcing the Speech

    Suppression Policy; and, a judgment awarding nominal, compensatory, and punitive

    damages against Defendants Stenger, Rose, and Pelletier in their individual

    capacities only.

          4.    Plaintiffs seek a permanent injunction enjoining Defendants Stenger,

    Rose, and Student Association from retaliating against Plaintiffs for their speech

    and related activities. Plaintiffs also seek an order that Defendants Stenger, Rose,



1   Keyishian v. Board of Regents, 385 U.S. 589, 603 (1967) (citation omitted).

                                              2
      Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 3 of 75




and Student Association reinstate College Republicans as a registered student

organization—with all attendant rights—by lifting its suspension.

      5.    Plaintiff Young America’s Foundation seeks an order that Defendants

Stenger, Rose, and Student Association recognize its Young Americans for Freedom

chapter as a registered student organization.

      6.    Plaintiffs seek a declaration that Defendants College Progressives and

Progressive Leaders of Tomorrow (“PLOT”) violated their clearly established

constitutional rights as set forth in this Complaint; a permanent injunction enjoining

College Progressives and PLOT from unlawfully disrupting and silencing Plaintiffs’

speech and related activities; and, a judgment awarding nominal, compensatory, and

punitive damages against Defendants PLOT and College Progressives. Plaintiffs

also seek an award of their reasonable costs of litigation, including attorneys’ fees

and expenses, pursuant to 42 U.S.C. § 1988 and other applicable law.

                         JURISDICTION AND VENUE

      7.    This is a civil rights action that arises under the Constitution and laws

of the United States. Jurisdiction is conferred on this court pursuant to 28 U.S.C.

§§ 1331 and 1343.

      8.    Plaintiffs’ claims for declaratory and injunctive relief are authorized by

28 U.S.C. §§ 2201 and 2202, by Rules 57 and 65 of the Federal Rules of Civil

Procedure, and by the general legal and equitable powers of this court. Plaintiffs’

claim for damages against certain Defendants sued in their individual capacities is

authorized under 42 U.S.C. §§ 1343, 1983, and 1986.



                                         3
          Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 4 of 75




           9.    Venue is proper under 28 U.S.C. § 1391(b) because the events giving rise

    to Plaintiffs’ claims occurred in this district.

                                         PLAINTIFFS

           10.   Plaintiff   Young    America’s     Foundation   (“YAF”)   is   a   nonprofit

    organization, incorporated in the State of Tennessee, whose mission is to educate the

    public on the ideas of individual freedom, a strong national defense, free enterprise,

    and traditional values.

           11.   YAF partners with like-minded student organizations on university

    campuses to, among other things, co-host speakers. One of those organizations is

    Young Americans for Freedom, a project of YAF that helps foster the ideas of

    individual freedom, a strong national defense, free enterprise, and traditional values

    among American high school and university students.

           12.   Plaintiff    Binghamton    University    College   Republicans     (“College

    Republicans”) is an expressive, registered—but suspended2—student organization

    at the State University of New York at Binghamton (“SUNY-Binghamton”) and an

    unincorporated association of SUNY-Binghamton students. It has approximately 20

    members.

           13.   The purpose of College Republicans is to make known and promote the



2The Student Association’s Management Policies suggest that College Republicans’
status may have lapsed from suspended to revoked. See Student Association of
Binghamton University, Inc., Management Policies (Apr. 28, 2020) at 24,
https://drive.google.com/file/d/1-GoWSUtVgivfKLuiRj9FtJZWtnC5vPoU/view (last
visited July 21, 2020) (“If a suspension is not lifted after 90 semester class days in
effect the organization's charter is revoked and it can only be recreated by receiving
a new charter.”).

                                                4
      Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 5 of 75




principles of the Republican Party among members of the SUNY-Binghamton

campus and community; to aid in the election of Republican candidates at all levels

of government; to encourage and assist in the organization and active functioning of

the Republican party at local, state, and national levels; and, to develop political

skills and leadership abilities among Republican students as preparation for future

service by them to the Republican Party and community.

      14.   College Republicans achieves this purpose primarily by being an

expressive organization.    It engages in a wide variety of expressive activities,

including posting flyers and signs, hosting tables with information, inviting speakers

to campus, and talking with fellow students about Republican Party principles.

      15.   When engaging in these expressive activities, College Republicans and

its members discuss political, religious, social, cultural, and moral issues and ideas.

      16.   Plaintiff Jon Lizak is an adult citizen of the United States, a full-time

student at SUNY-Binghamton, and a member of Plaintiff College Republicans

currently serving as its President.

      17.   Lizak desires to engage in expressive activities for himself and through

College Republicans. Lizak exercises his right to freedom of speech through, among

other means, the activities and projects of College Republicans.

                                  DEFENDANTS

      18.   Defendant Harvey Stenger is, and was at all times relevant to this

Complaint, the President of SUNY-Binghamton, a component of the public State

University of New York (“SUNY”) system organized and existing under the laws of



                                          5
         Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 6 of 75




    the State of New York, acting under color of state law.

          19.   As President, Stenger is responsible for adopting, approving, creating,

    and enforcing SUNY Board of Trustees’ and SUNY-Binghamton’s policies, rules, and

    regulations regarding student and student group speech activities on the SUNY-

    Binghamton campus, including the enforcement of such policies, rules, and

    regulations by the New York State University Police at Binghamton (“UPD”), SUNY-

    Binghamton administrators, and the Student Association of Binghamton University

    (“Student Association”).

          20.   Through his position as President of a SUNY institution, Stenger had

    actual or constructive knowledge that the Rules of the SUNY Board of Trustees

    prohibit the deliberate interference with the freedom of any person to express his or

    her views, including through invited speakers, and the willful incitement of others

    to do the same.3

          21.   Through his position as President of a SUNY institution, Stenger had

    actual or constructive knowledge that SUNY had entered into a consent decree in

    June 2017 in connection with an analogous heckler’s veto case at a sister institution

    that is also part of the State University of New York system, SUNY-Buffalo (the

    “SUNY-Buffalo Settlement”). In that case, the court denied a motion to dismiss by

    SUNY-Buffalo defendants after finding, inter alia, that the “plaintiffs’ alleged loss

    of opportunities to express themselves in the way they preferred when the

    University defendants allowed counter-demonstrators to [block their expression]



3   8 CRR-NY 535.3 (i) and (k).

                                             6
          Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 7 of 75




    [was] sufficient to allege that the defendants took adverse actions against

    plaintiffs.”4    Ultimately, SUNY stipulated and agreed to “take all reasonable

    measures to enforce its policies against deliberately disrupting or preventing the

    freedom of any person to express his or her views.”5

          22.       Despite the SUNY policy, SUNY-Binghamton has an unwritten policy

that it uses to censor, restrict, and inhibit unpopular student speech, thus

unconstitutionally infringing upon students’ First Amendment and Fourteenth

Amendment rights (the “Speech Suppression Policy”).

          23.       The Speech Suppression Policy has been enacted, created, and put in

place by Defendant Stenger, President of SUNY-Binghamton, as a policy maker.

          24.       The Speech Suppression Policy authorizes SUNY-Binghamton officials,

including Defendants Stenger, Rose, and Pelletier, to prohibit, chill, oppose, and shut

down speech with which they, or other students and faculty, disagree.

          25.       Stenger, Rose, and Pelletier have applied this policy against Plaintiffs

and, upon information and belief, will continue to do so in the future.

           26.      Defendant Brian Rose is, and was at all times relevant to this

    Complaint, the Vice President for Student Affairs of SUNY-Binghamton, acting

    under color of state law.

           27.      As Vice President for Student Affairs, Rose is responsible for adopting,



4 Decision and Order Denying Motion to Dismiss, Center for Bio-Ethical Reform v.
Black, 1:13-cv-00581-RJA-HBS (W.D.N.Y. Feb. 10, 2017), ECF No. 23.
5 Stipulation of Settlement and Discontinuance Pursuant to Rule 41(A), Center for

Bio-Ethical Reform v. Black, 1:13-cv-00581-RJA-HBS (W.D.N.Y. June 2, 2017), ECF
No. 30.

                                                7
          Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 8 of 75




    approving, creating, and enforcing the policies, rules, and regulations regarding

    student and student group speech activities on the SUNY-Binghamton campus,

    including the enforcement of such policies, rules, and regulations by UPD, SUNY-

    Binghamton administrators, and the Student Association.

          28.   Rose also had actual or constructive knowledge that SUNY had entered

    into the SUNY-Buffalo Settlement in June 2017 in connection with an analogous

    heckler’s veto that guaranteed that SUNY would “take all reasonable measures to

    enforce its policies against deliberately disrupting or preventing the freedom of any

    person to express his or her views.”6

          29.   As Vice President for Student Affairs, Rose created, enforced, and

    ordered others to enforce the Speech Suppression Policy.

          30.   Defendant John Pelletier is, and was at all times relevant to this

    Complaint, the Chief of UPD, acting under color of state law.

          31.   As Chief of UPD, Pelletier is responsible for enforcing the policies, rules,

    and regulations regarding student and student group speech activities on the SUNY-

    Binghamton campus.

          32.   As Chief of UPD, Pelletier enforced and ordered others to enforce the

    Speech Suppression Policy.

          33.   Defendant College Progressives is a registered student organization at

    SUNY-Binghamton and an unincorporated association of SUNY-Binghamton



6Stipulation of Settlement and Discontinuance Pursuant to Rule 41(A), Center for
Bio-Ethical Reform v. Black, 1:13-cv-00581-RJA-HBS (W.D.N.Y. June 2, 2017), ECF
No. 30.

                                              8
         Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 9 of 75




    students.

          34.   College Progressives describe themselves7 as a voice for progressive

    leftist politics on campus, as well as a center to concentrate activist conduct among

    students. Students formed College Progressives in response to their perceived need

    for a “politically oriented group on campus that emphasizes action, rather than

    rhetoric.” It has more than 100 members.

          35.   Defendant Progressive Leaders of Tomorrow (“PLOT”) is a non-student

    group based in Binghamton, New York.

          36.   PLOT describes itself8 as a collective of advocates who organize around

    issues of, among other things, race, class, gender and economics, and who engage in,

    among other things, “direct action” against the people of the Binghamton area and,

    in concert with the College Progressives, against the students of SUNY-Binghamton.

          37.   For example, in October 2019, members of PLOT led a protest of more

    than 20 people (including members of College Progressives) that formed a human

    chain and temporarily shut down Binghamton’s Columbus Day parade.9 A number

    of protesters wore masks to conceal their identities, which reportedly startled some

    of the Binghamton residents who attended, including children. Police arrested four




7 Binghamton University College Progressives,
https://bengaged.binghamton.edu/progressives/home/, (last visited July 21, 2020).
8 PLOT Website, https://binghamtonplot.wixsite.com/home, (last visited July 21,

2020).
9 Jacob T. Kerr, BU students, local residents protest Broome County Jail deaths at

Columbus Day Parade, Pipe Dream (Oct. 17, 2019),
https://www.bupipedream.com/news/111057/bu-students-local-residents-protest-
broome-county-jail-deaths-at-columbus-day-parade/.

                                             9
      Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 10 of 75




 of the protesters for disorderly conduct, and the Binghamton Mayor publicly

 condemned PLOT’s actions.10

       38.   In November 2019, PLOT disrupted a Broome County Legislature

 meeting on the passage of a new law.11 Local police agencies arrested ten protesters

 for disorderly conduct, obstructing governmental administration, and resisting

 arrest after the protesters reportedly became unruly and refused to obey directives

 from security.

       39.   Defendant Student Association is a non-profit legal entity that has its

 offices within the University Union on SUNY-Binghamton’s campus. The Student

 Association describes itself as “not only a forum for student activism, but the primary

 financial system which hundreds of clubs and student organizations receive their

 funding and legal protection through.”12

       40.   The    SUNY-Binghamton         administration    permits    the   Student

 Association to operate with a limited degree of independence, but the administration

 retains the power to direct Student Association decisions. Acting at the direction of



10 Kathy Whyte, Condemnation Continues Following PLOT Columbus Day Protest,
WNBF News Radio 1290 (Oct. 16, 2019), https://wnbf.com/condemnation-continues-
following-plot-columbus-day-protest/; Maggie Gilroy, Backed by supporters, four
plead not guilty to disrupting Binghamton parade, pressconnects.com (Oct. 21,
2019), https://www.pressconnects.com/story/news/local/2019/10/21/binghamton-
parade-protest-plot-arraignment-disorderly-conduct/4037294002/.
11 Anthony Borrelli, ‘Annoy the police’: How a proposed law led to protest, arrests in

Binghamton, pressconnects.com (Nov. 22, 2019),
https://www.pressconnects.com/story/news/public-safety/2019/11/22/broome-county-
legislature-protesters-arrested-emergency-responder-harassment-protection-law-
plot/4269709002/.
12 Student Association of Binghamton University,

https://www.binghamtonsa.org/history/, (last visited July 21, 2020).

                                            10
      Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 11 of 75




 Stenger and Rose, the Student Association has the power to suspend and reinstate

 student organizations.13

       41.   The Student Association also has the power to deny official recognition

 to student organizations.

       42.   By way of example, in October 2019, a Constitutions Assistant in the

 office of the Executive Vice President of the Student Association refused to grant

 official recognition to Young Americans for Freedom—a chapter of Plaintiff Young

 America’s Foundation—due to an anti-communism provision in the group’s

 constitution that the Constitutions Assistant described as “problematic” and

 indicated it “can not be part of the Constitution.”14 The anti-communism provision

 was originally from the 1960 Sharon Statement, which the Washington Post has

 described as the “declaration of principles of modern conservatism”15 and the New

 York Times has said is a “seminal document” of the Conservative Movement.16



13  Student Association of Binghamton University, Inc., Management Policies (Apr.
28, 2020), https://drive.google.com/file/d/1-
GoWSUtVgivfKLuiRj9FtJZWtnC5vPoU/view (last visited July 21, 2020).
14 Spencer Brown, Binghamton U Student Association Rejects YAF Constitution,

Say Opposition to Communism is “Problematic,” YAF, The New Guard (Oct. 8,
2019), https://www.yaf.org/news/binghamton-u-student-association-rejects-yaf-
constitution-says-opposition-to-communism-is-problematic/ (last visited July 21,
2020).
15 Id; see also Matt Schudel, M. Stanton Evans, guiding force in modern

conservatism, dies at 80, Washington Post (Mar. 5, 2015),
https://www.washingtonpost.com/local/obituaries/m-stanton-evans-guiding-force-in-
modern-conservatism-dies-at-80/2015/03/05/a266c59c-c2a0-11e4-ad5c-
3b8ce89f1b89_story.html.
16 Adam Clymer, M. Stanton Evans, Who Helped Shape Conservative Movement, Is

Dead at 80, New York Times (Mar. 3, 2015),
https://www.nytimes.com/2015/03/04/us/m-stanton-evans-pioneer-of-conservative-
movement-dies-at-80.html.

                                        11
      Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 12 of 75




       43.   When YAF and Young Americans for Freedom pushed back on the

Student Association’s viewpoint discrimination, the Constitutions Assistant

relented. Soon thereafter, however, the Student Association alleged new deficiencies

with the Young Americans for Freedom’s request for recognition and demanded the

group find a faculty sponsor or secure police presence at all of its campus events.

These new requirements—which the Student Association did not demand of any

other student organization—were entirely manufactured as roadblocks to prevent

Young Americans for Freedom from being recognized on campus due to their

expressed ideological views.

                            STATEMENT OF FACTS

       44.   Plaintiff College Republicans regularly engage in expressive, political

activities on campus.

       45.   These political activities include periodically “tabling” on campus.

Student organizations table by setting up a folding table in a high-traffic area on

campus to interact with students for event promotion, organization recruitment, and

information sharing.

       46.   College Republicans periodically host speakers on campus.

                      Defendants’ Physical Attack on
             College Republicans’ Tabling Event (Nov. 14, 2019)

       47.   On Thursday, November 14, 2019, College Republicans organized a

tabling event in a high-traffic area of SUNY-Binghamton’s campus known as “the

Spine.” College Republicans’ table was not blocking access to buildings or pedestrian

traffic.


                                        12
        Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 13 of 75




          48.   As they (and many other student organizations) had done previously,

 College Republicans did not obtain a permit from the Student Association to table

 on this date.

          49.   This tabling event promoted an upcoming lecture by renowned

 economist and presidential advisor Dr. Arthur Laffer titled “Trump, Tariffs, and

 Trade Wars” that College Republicans was co-hosting with YAF on Monday,

 November 18, 2019 (“Dr. Laffer Event”).

          50.   Members of College Republicans arrived on the Spine at approximately

 10 a.m. and tabled for close to three hours without incident, during which time they

 engaged with student passersby regarding the upcoming Dr. Laffer Event.

          51.   At approximately 1:30 p.m., a mob of Defendant College Progressives

 confronted College Republicans over the content of their tabling.           College

 Progressives incited other members to join the mob by sending messages to group

 chatrooms with numerous other students.

          52.   The known messages to these chatrooms consisted of the following: “I

 heard there’s only like 3 supporters there”; “Yeah there’s not that many but fuck em

 [sic] up anyways”; and, “Today on the spine Trump supporters are actively

 advocating for the Trump administration and gun violence. Join us at 2 as we

 disrupt this disgusting space that Binghamton has allowed students to create and

 protect the racism, homophobia, and xenophobia that has erupted from Trump and

 his supporters.”17



17   A copy of these chatroom messages is attached as Exhibit 1.

                                           13
      Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 14 of 75




       53.   Shortly thereafter, the mob incited by the College Progressives—

 approximately 200 persons at this point—attacked College Republicans’ table.

       54.   The College Progressive mob confiscated and destroyed College

 Republicans’ Dr. Laffer Event flyers and posters, broke down and carried away their

 table, hurled insults and obscenities at their members who were tabling, and

 physically assaulted one member, forcibly removing her hat bearing the political

 slogan “Make America Great Again.”

       55.   UPD arrived at the scene and, instead of dispersing the mob and

 protecting College Republicans’ right to free speech as the written regulations

 required, applied the Speech Suppression policy by demanding that College

 Republicans leave the Spine while the College Progressives chanted “Pack it up.”18

       56.   Two members of College Republicans, including Lizak, filed police

 reports with UPD over the physical and verbal harassment they received from the

 College Progressive mob.

       57.   Pursuant to the Speech Suppression Policy, Defendants Stenger, Rose,

 and Pelletier not only failed to take action to defend College Republicans’

 constitutional rights but personally and actively supported the thuggish and

 physically abusive actions of Defendant College Progressives.

          Rose’s and Stenger’s Concessions and Misrepresentations
                        Regarding the Tabling Event

       58.   On Monday, November 18, 2019, Rose issued a statement regarding the



18 The incident described in paragraphs 47 – 55 is captured on video at the following
link: https://www.youtube.com/watch?v=_X2-96gt9MI&feature=emb_logo.

                                         14
        Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 15 of 75




 disruption of College Republicans’ tabling event on November 14.19

          59.   Rose faulted Plaintiff College Republicans for exercising their free

 speech rights in what he disparaged as a “provocative” manner and gave a knowingly

 false account of the events designed to support College Progressives.

          60.   For example, Rose inaccurately grouped College Republicans in with

 another student organization that had an adjacent table and claimed that the

 “groups’ display included provocative posters with gun imagery.” Rose continued

 that the “groups intended to be provocative.” Contrary to Rose’s statement, College

 Republicans did not have a poster that included gun imagery and they did not intend

 to be provocative; they were merely promoting the upcoming Dr. Laffer Event.

          61.   Rose also falsely stated that “[s]ocial media activity suggesting [the

 tabling groups] were handing out hot chocolate and promoting an upcoming lecture

 fail to accurately represent the context.”

          62.   In fact, that is exactly what the College Republicans were doing:

 promoting the Dr. Laffer Event and handing out cups of hot chocolate to student

 passersby.

          63.   Rose effectively admitted that that he and Defendant Stenger had,

 consistent with the Speech Suppression Policy, caused SUNY-Binghamton to violate

 College Republicans’ free speech rights, conceding: “Eventually the [University]

 police directed the tabling groups to abandon the area and escorted them away.”




19   A copy of Defendant Rose’s statement on the tabling event is attached as Exhibit
2.

                                              15
      Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 16 of 75




        64.   Stenger also responded to the event with a short statement that both

 “strongly condemn[ed] any acts that impede the expression of one’s beliefs” but also

 defended the police’s actions to completely shut down College Republicans’

 expression of their beliefs.20

        65.   Stenger’s statement also contrasts starkly with his response to an

 unrelated May 2019 incident where an unknown student prevented a pro-

 Palestinian student organization’s expressive activity. In that case, Stenger strongly

 demonstrated his support of the pro-Palestinian group by promising to “take swift

 and decisive action,” adding, “[w]e will protect, support, and encourage the right of

 every individual to express concerns freely and to engage in peaceful protest.”21

        66.   By removing College Republicans, who had been peacefully exercising

 their constitutional rights, as opposed to the mob of violent College Progressives,

 Stenger, Rose, and Pelletier endorsed a “heckler’s veto” over College Republicans’

 free speech and denied them equal protection of their constitutional rights.

        67.   Rose further threatened that while College Republicans could be

 disciplined for their tabling, the College Progressive mob would be neither identified

 nor charged.     This was notwithstanding Rose’s admission that the College

 Progressive mob “acted in a manner that may have violated University rules.”




20 A copy of Defendant Stenger’s statement on the tabling event is attached as
Exhibit 3.
21 A copy of Defendant Stenger’s statement on the May 2019 incident is attached as

Exhibit 4.

                                          16
     Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 17 of 75




                           Plaintiffs Seek Assurances
                         Their Rights Will Be Protected

      68.    Immediately following the Thursday, November 14, 2019 tabling

disruption, Plaintiff YAF took measures to ensure the Dr. Laffer Event (scheduled

for Monday, November 18, 2019) would proceed despite the violent and abusive

atmosphere that Stenger, Rose, Pelletier, and College Progressives created through

their blatant violation of College Republicans’ constitutional rights.

      69.    First, YAF hired two agents from the private security firm Pinkerton to

provide personal protection to Dr. Laffer.

      70.    Second, YAF’s then-general counsel, Mark Trammell, contacted SUNY-

Binghamton’s Campus Attorney, Barbara Scarlett, on Friday, November 15, 2019 to

obtain assurances that SUNY-Binghamton was taking measures to fulfill its duty to

protect Plaintiffs’ constitutional rights by ensuring that the Dr. Laffer Event would

be able to proceed.

      71.    Specifically, Trammell sought assurances that if protests occurred at the

Dr. Laffer Event, UPD would remove the disruptors and not the speaker—that is,

assurances that Stenger, Rose, and Pelletier would enforce the written policy

protecting free speech rather than the Speech Suppression Policy they had applied

in violation of the Plaintiffs’ constitutional rights at the tabling event the day before.

      72.    SUNY-Binghamton’s Scarlett refused to provide YAF’s Trammell any

such assurances.




                                           17
      Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 18 of 75




                     College Progressives and PLOT
          Announce Their Planned Attack on Plaintiffs’ Free Speech

       73.    In between the tabling incident on Thursday (November 14, 2019) and

 the Dr. Laffer Event on Monday (November 18, 2019), Defendant PLOT posted a

 flyer to social media encouraging its members and others to disrupt the Dr. Laffer

 Event.

       74.    This flyer included the date and time of the Dr. Laffer Event and

 included a picture of Dr. Laffer receiving his Presidential Medal of Freedom from

 President Trump graffitied to make it appear that that their eyes were crossed out.

       75.    The PLOT flyer also noted their desire to suppress the expressive

 content of the Dr. Laffer Event and included the following text, with emphasis added:

 “COLLEGE REPUBLICANS . . . HAVE INVITED ARTHUR LAFFER, AN

 ECONOMIST / LIAR WHOSE THEORIES HAVE BEEN USED TO JUSTIFY TAX

 CUTS FOR THE RICH, AND RAISES ON THE POOR. FUCK THIS & THEM.

 LET’S SHOW UP, SPEAK OUT, AND DISRUPT.”22

       76.    Working in concert with PLOT, College Progressives reposted PLOT’s

 flyer to their Instagram account.23 In a second reposting, College Progressives’

 explicitly asked its supporters via Instagram to “[c]ome out and support BING PLOT

 . . . to speak out against College [R]epublicans . . .” and to “come out to lecture hall 8

 . . . and put an end to this clownery.”24



22 A copy of the PLOT flyer is attached as Exhibit 5.
23 A copy of the College Progressives’ Instagram post is attached as Exhibit 6.
24 A copy of the second College Progressives’ Instagram post is attached as Exhibit

7.

                                             18
      Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 19 of 75




                 SUNY-Administrators Facilitate Disruption of
                        Plaintiffs’ Event in Advance

       77.   On the day of the Dr. Laffer Event (Monday, November 18, 2019),

Plaintiffs YAF and College Republicans met with UPD and certain SUNY-

Binghamton administrators acting at the direction of Defendants Stenger, Rose, and

Pelletier.

       78.   At this meeting, UPD told YAF and College Republicans that, through

social media monitoring, UPD was aware of threats to disrupt the event by student

and non-student groups, including College Progressives and PLOT’s posting of

PLOT’s flyer.

       79.   UPD also blamed YAF and College Republicans for opening their event

to such disruption by hosting a public, as opposed to private (ticketed) event.

       80.   At this meeting, the SUNY-Binghamton administrators told YAF and

College Republicans that they were unilaterally imposing two conditions on the

planned event.

       81.   First, SUNY-Binghamton had decided to increase the UPD police

presence and move the event to a lecture hall with more readily available egress

routes that would allow UPD to remove Dr. Laffer more readily if they chose to do

so.

       82.   Second, SUNY-Binghamton had decided to facilitate Defendant College

Progressives’ efforts to disrupt the event by providing them with the lecture hall

adjacent to the Dr. Laffer Event (and which had connecting doors to the event’s

lecture hall) to organize the planned disruption of Plaintiffs’ event.


                                          19
     Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 20 of 75




       83.   YAF and College Republicans expressed disbelief and strong objection

to SUNY-Binghamton’s intention to provide space for College Progressives to plan

and organize a disruptive mob in such close proximity to the Dr. Laffer Event and

urged the SUNY-Binghamton administrators to reconsider.

       84.   The SUNY-Binghamton administrators, acting at the direction of

Defendants Stenger and Rose and implementing the Speech Suppression Policy,

refused to change their position.

       85.   At this meeting, YAF and College Republicans requested that SUNY-

Binghamton at least announce in advance of the Dr. Laffer Event that its own

written SUNY free speech policy required students and visitors to permit the

Plaintiffs’ free speech.

       86.   The SUNY-Binghamton administrators refused to agree to make a

public statement of the University’s free speech policy.

       87.   YAF sought assurances for a second time that if there was a disruption

at the Dr. Laffer Event, UPD would remove the disruptors and not the speaker.

       88.   SUNY-Binghamton’s administrators again refused to provide YAF any

such assurances.

       89.   A few hours before the Dr. Laffer Event, Dr. Laffer and his aides arrived

at a nearby airport.

       90.   YAF was not the only party there to greet them, however, as two officers

from UPD arrived and intercepted Dr. Laffer.

       91.   In the ensuing conversation (in which members of YAF participated),



                                         20
     Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 21 of 75




UPD informed Dr. Laffer that it had concerns about the Dr. Laffer Event and

unexpectedly conveyed SUNY-Binghamton’s desire that Dr. Laffer return to his

plane and cancel the event.

      92.    When Dr. Laffer firmly told UPD that he wanted to proceed with the

event as planned, UPD showed him social media posts regarding planned disruption

of the event.

      93.    UPD’s message was clear: pursuant to the Speech Suppression Policy,

UPD did not intend to protect Plaintiffs’ constitutional rights by securing the event

but instead wanted to prevent Dr. Laffer from speaking at all.

      94.    Approximately one hour before the Dr. Laffer Event, the two Pinkerton

agents hired by YAF met with UPD.

      95.    At this meeting, UPD stated they were aware of College Progressives

and PLOT’s planned disruption of the Dr. Laffer Event.

      96.    Pelletier told the Pinkerton agents that if disruptors approached Dr.

Laffer’s podium then he would order the Pinkerton agents to escort Dr. Laffer out of

the event. Plaintiffs were not made aware of, nor did they consent to, this planned

violation of their constitutional rights.

      97.    UPD was so convinced of inevitable disruption that it also informed YAF

donor and Dr. Laffer’s driver for the day, Jeffrey Coghlan, that he should stay with

the vehicle since Dr. Laffer may need to make a quick getaway if the event was

effectively cancelled by the disruptors.




                                            21
      Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 22 of 75




                          Defendants’ Cancellation of
                   Plaintiffs’ Dr. Laffer Event (Nov. 18, 2019)

       98.   At least one hour before the Dr. Laffer Event was scheduled to begin,

 College Progressives and PLOT and their co-conspirators were lined up outside the

 lecture hall and packed into the adjacent lecture hall provided to College

 Progressives by SUNY-Binghamton administrators.

       99.   Once the doors to the Dr. Laffer Event were opened, hundreds of

 students and non-students, many of them members of College Progressives and

 PLOT, flooded in and packed the room.

       100. Although there were numerous open seats, many of these individuals

 remained standing in the rows, side aisles, and back of the lecture hall. In doing so,

 they blocked other attendees from taking the open seats.

       101. Plaintiff College Republicans recognized a number of the students

 standing in attendance at the Dr. Laffer Event as members of College Progressives.

       102. Plaintiffs also observed that members of College Progressives and PLOT

 standing in the rows, side aisles, and back of the lecture hall were wearing black face

 masks to disguise their identities, armbands (with PLOT insignia), hooded

 sweatshirts (with PLOT insignia), pins (with PLOT insignia), and red shirts (with

 PLOT insignia).

       103. College Progressives and PLOT’s use of face masks in public to disguise

 their identities was in direct violation of New York’s anti-mask statute.25



25N. Y. Penal Law § 240.35(4). These events took place well before the current New
York State mask order related to COVID-19.

                                          22
     Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 23 of 75




      104. At the insistence of College Republicans and YAF, UPD made one

statement about the size of the crowd and SUNY-Binghamton’s fire code and asked

those standing to take their seats.

      105. However, when the crowd refused to clear the rows, aisles, and back of

the lecture hall and take seats, Pelletier and UPD, pursuant to the Speech

Suppression Policy, took no further action.

      106. Pelletier and UPD took no action despite having 43 sworn law

enforcement officers on the force, familiarity with controlling raucous crowds at

other large-scale events such as sporting events and concerts, and agreements for

mutual aid and assistance with local police.

      107. Due to the size of the crowd, several invited guests of Plaintiffs and other

interested students were unable to enter the lecture hall and attend the event.

      108. The Dr. Laffer Event started promptly at 7:30 p.m. EST with John

Restuccia, the then-President of College Republicans, providing a brief two-minute

introduction of Dr. Laffer.

      109. During his introduction, Restuccia asked those in attendance who

disagreed with Dr. Laffer’s remarks to save their questions for the question and

answer portion. He noted that such individuals would be “more than welcome” to

voice any disagreements at that time.

      110. Dr. Laffer took the podium and, just a few seconds in, a member of

Defendant College Progressives and/or Defendant PLOT stood up in the second row




                                         23
      Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 24 of 75




 and began shouting accusations at Dr. Laffer,26 yelling, “We are tired of being

 oppressed and we are tired of getting murdered by this [Trump] Administration. . . .

 [t]hat you, this man, this liar, Arthur Laffer, supports.”

       111. The disruptor then accused Dr. Laffer of helping the Trump

 Administration further “racial oppression” and a justice system that he equated with

 “modern-day slavery.”

       112. The majority of those present greeted these accusations with applause,

 and the disrupting student was soon handed a megaphone and urged to continue.

       113. Although Pelletier and UPD had stationed several officers in the room,

 pursuant to the Speech Suppression Policy, they took no action to prevent this

 student from disrupting the event.

       114. College Republicans, who were sitting in the first row, stood up and

 displayed “Free Speech” signs in response to the disruptors.

       115. The member of College Progressives and/or PLOT spoke through the

 megaphone for nearly two minutes before UPD took any action to restrain him.

       116. Ten to fifteen members of College Progressives and PLOT then formed

 a protective barrier around the megaphone-wielding disruptor.

       117. Additional members of College Progressives and PLOT flooded into the

 lecture hall from the adjacent room which SUNY-Binghamton administrators had

 provided to them and which had connecting doors to the lecture hall.




26 The incident described in paragraphs 100 – 125 is captured on video at the
following link: https://www.youtube.com/watch?v=eTqlmDar_hg&t=44s.

                                           24
     Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 25 of 75




       118. During these events, Pelletier, acting pursuant to the Speech

Suppression Policy, directed the Pinkerton agents to remove Dr. Laffer from the

lecture hall.

       119. Pinkerton—who was hired to protect Dr. Laffer’s personal safety—

complied with the directive and escorted Dr. Laffer and his aides out of the lecture

hall into a hallway behind the podium.

       120. The Pinkerton agents continued to escort Dr. Laffer out to his waiting

car and he left SUNY-Binghamton’s campus for the airport.

       121. By removing Dr. Laffer, as opposed to the mob of disruptors, Pelletier

and UPD endorsed a heckler’s veto of Plaintiffs’ free speech.

       122. Pelletier’s and UPD’s minimal and delayed efforts eventually removed

the disruptor with the megaphone, but only after he handed off the megaphone so

that others could continue to disrupt the event and block Plaintiffs’ expression.

       123. College Progressives and PLOT and their supporters continued to

occupy the lecture hall, surrounding hallways, and area outside of the lecture

building for more than one hour.

       124. As their disruption continued, College Progressives and PLOT

slandered Plaintiffs as “white supremacists” and “racists.”         When Plaintiffs

attempted to engage them in dialogue, one disruptor stated: “The only time we have

to mobilize on issues are in these spaces. Because we are never heard. Because you

are always heard as a white male in this country.”

       125. Defendants Stenger and Rose took no action to disperse College



                                         25
      Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 26 of 75




 Progressives and PLOT.

          Stenger’s and Rose’s Concessions and Misrepresentations
                       Regarding the Dr. Laffer Event

       126. Later that evening, Defendant Rose issued a statement endorsing

 College Progressives and PLOT’s disruption of the Dr. Laffer Event.27

       127. Rose conceded that “[T]he lecture was immediately disrupted and the

 speaker [Dr. Laffer] was entirely prevented from addressing the audience . . . .”

       128. Rose admitted that SUNY-Binghamton expected disruptions at the Dr.

 Laffer Event in light of the tabling incident days earlier and an “announcement of a

 planned disruption.” Rose claimed that the disruptions occurred despite measures

 employed by SUNY-Binghamton to “manage the event”; in fact, such disruptions

 occurred because of the measures Stenger, Rose, and Pelletier had taken pursuant

 to the Speech Suppression Policy.

       129. There is no public record or other indication that criminal proceedings

 have ever been initiated against the disruptor with the megaphone or against any

 other disruptor. No notice of any arrests ran in the SUNY-Binghamton newspaper

 that routinely catalogues UPD action. Nor have plaintiffs received notice—as the

 victims of the mob—of any such criminal proceedings.

       130. Stenger and Rose did, however, cause SUNY-Binghamton to take action

 against College Republicans. The day after the University had once again violated

 their constitutional rights, the Student Association, which is controlled by the



27A copy of Defendant Rose’s statement on the Dr. Laffer Event is attached as
Exhibit 8.

                                          26
      Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 27 of 75




 SUNY-Binghamton administration, sent College Republicans a two-line email

 informing them that they were being “suspended . . . due to [their] violation with

 both University and Student Association policy [sic] in regards to tabling without

 proper approval on Thursday [sic] November 14th.”28

       131. On information and belief, Stenger, Rose, and the Student Association

 have not required other groups to obtain approval before tabling on campus.

       132. This punishment was an unconstitutional enforcement of the

 University’s tabling policy because it was motivated not by College Republicans’

 decision not to obtain a permit, but by Stenger, Rose, and the Student Association’s

 disagreement with College Republicans’ and YAF’s views.

       133. Through this retaliatory discipline, Stenger, Rose, and the Student

 Association exacerbated their violation of Plaintiffs’ constitutional rights by

 depriving them of the ability to receive university funding and reserve rooms to host

 expressive events for the Spring 2020 semester.

       134. Plaintiffs College Republicans and Lizak met with Defendants Stenger

 and Rose on January 20, 2020 to discuss the tabling incident and the Dr. Laffer

 Event.   This meeting was facilitated by Congressman Thomas Reed, the U.S.

 Representative for New York’s 23rd congressional district, who also attended.29

       135. During this meeting, Rose admitted that he and Stenger knew that

 College Progressives had encouraged students to violate SUNY-Binghamton policies



28 A copy of the Student Association’s discipline email is attached as Exhibit 9.
29 An audio recording of the January 20, 2020 meeting is available at the following
link: https://www.youtube.com/watch?v=M5JpRiarogU&feature=youtu.be.

                                         27
     Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 28 of 75




by disrupting the Dr. Laffer Event.

      136. Rose conceded that he and Stenger had the ability—and responsibility—

to personally override the Student Association’s action or inaction on student

organization discipline.

      137. Rose further demonstrated his and Stenger’s power over the Student

Association when he promised College Republicans and Congressman Reed that he

and Stenger would 1) ensure discipline of College Progressives, and 2) timely inform

College Republicans and Congressman Reed of that discipline.

      138. Although Rose and Stenger had authority to take action over the

disruptors, and promised to do so, these promises were empty.           To date, upon

information and belief, Stenger and Rose have not taken any action against College

Progressives or any students involved in the disruption of the Dr. Laffer Event.

      139. Also during this January 20, 2020 meeting, Stenger grossly

misrepresented the true nature of Dr. Laffer’s departure from the Dr. Laffer Event.

Stenger contended—contrary to fact—that UPD asked Dr. Laffer to wait ten minutes

for them to clear the lecture hall of disruptors, but that Dr. Laffer refused and left.

      140. Stenger’s misrepresentation to College Republicans and Lizak

contradicts Pelletier’s statements made to the Pinkerton agents (described above in

paragraph 96) and the video of the event (showing Pelletier’s and UPD’s complete

failure to take any meaningful action to prevent or end College Progressives’

disruption, which continued for close to one hour).

      141. By     allowing,   encouraging,     and    assisting   Defendants    College



                                          28
     Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 29 of 75




Progressives and PLOT and their supporters to engage in disorderly and disruptive

conduct to silence Plaintiffs’ free speech and by making no effort afterward to defend

Plaintiffs’ free speech even retrospectively, Defendants Stenger, Rose, and Pelletier

caused the deprivation of Plaintiffs’ constitutional rights and engaged in content-

and viewpoint-based censorship of Plaintiffs’ speech.

      142. In fact, Stenger, Rose, and Pelletier personally conspired with College

Progressives and PLOT to deprive Plaintiffs of their constitutional rights by

intentionally: 1) failing to discipline the College Progressive disruptors at the

November 14, 2019 tabling incident (thereby encouraging College Progressives and

PLOT’s future disruption of Plaintiffs’ speech); 2) aiding and abetting College

Progressives’ disruption of the Dr. Laffer Event by providing the lecture hall

adjacent to the Dr. Laffer Event as a staging room for their disruption; 3) allowing

College Progressives and PLOT into the lecture hall despite their prior

announcements of their intentions to disrupt the Dr. Laffer Event; and, 4) enforcing

the Speech Suppression Policy in removing Dr. Laffer but failing to disperse the

disruptive College Progressives and PLOT from the event.

      143. Stenger and Rose encouraged and permitted the deployment of College

Progressives and PLOT to achieve their objective to suppress the free speech of

groups and messages they dislike through violence and intimidation, in accordance

with the Speech Suppression Policy.       This tactic allowed Stenger and Rose to

maintain the pretense of compliance with the law while creating, assisting, and

supporting the denial of Plaintiffs’ constitutional rights.



                                          29
     Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 30 of 75




      144. Through the discriminatory enforcement of and in accordance with the

Speech Suppression Policy, Stenger, Rose, and Pelletier denied Plaintiffs their

constitutional rights.

      145. By failing to perform their constitutional duty to protect Plaintiffs’ free

speech activity in the form of the Dr. Laffer Event, and by actively encouraging,

participating in, and permitting the disruption of that event, Stenger, Rose, and

Pelletier caused financial damages to Plaintiffs totaling $37,717.93.       This total

includes Dr. Laffer’s honorarium, transportation, and private security, YAF’s flights,

transportation, meals, and accommodations, and the hiring of an event photographer

and mailing of marketing materials.

      146. Plaintiffs desire to once again host Dr. Laffer and similar speakers on

SUNY-Binghamton’s campus. However, Plaintiffs reasonably fear that if they do,

Stenger, Rose, and Pelletier will again enforce the Speech Suppression Policy to

conspire with, encourage, and permit disruptors (including College Progressives and

PLOT) to engage in disruptive and disorderly conduct designed to suppress

Plaintiffs’ message.

      147. Plaintiffs reasonably fear that Stenger, Rose, and Pelletier will again

grossly disregard their constitutional duty to protect Plaintiffs and their free speech

activity from the disruptive behavior of those who are intent on suppressing

Plaintiffs’ speech. Consequently, Plaintiffs fear returning speakers to the SUNY-

Binghamton campus absent a court order enjoining Defendants from continuing

their pattern of illegal and unconstitutional conduct.



                                         30
     Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 31 of 75




                     FIRST CAUSE OF ACTION
      AGAINST DEFENDANTS STENGER, ROSE, AND PELLETIER
       (Freedom of Speech—First Amendment—42 U.S.C. § 1983)

      148. Plaintiffs repeat and reallege each of the allegations contained in

paragraphs 1 – 147 of this Complaint, as if set forth fully herein.

      149. 42 U.S.C. § 1983 provides a federal cause of action for violations of

federally protected rights when such violations occurred under color of state law.

      150. Speech, especially political speech, is entitled to comprehensive

protection under the First Amendment and such protection extends to campuses of

state universities, including SUNY-Binghamton.

      151. The First Amendment’s Free Speech Clause, incorporated and made

applicable to the states by the Fourteenth Amendment to the United States

Constitution, prohibits content and viewpoint discrimination for student speech and

expression on the campus of a public university.

      152. Based upon the allegations set forth above, Defendants Stenger, Rose,

and Pelletier knowingly and intentionally deprived Plaintiffs of their right to

freedom of speech and engaged in content and viewpoint discrimination of student

speech and expression on the campus of a public university, in violation of the First

Amendment as applied to the states and their political subdivisions under the

Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983.

      153. On November 14 and November 18, 2019, it was clearly established that

Stenger, Rose, and Pelletier had a constitutional duty not to ratify and effectuate

heckler’s vetoes nor to aid or join disruptors (including College Progressives and



                                         31
     Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 32 of 75




PLOT) intent on suppressing Plaintiffs’ speech. Stenger, Rose, and Pelletier grossly

disregarded that duty and knowingly and intentionally violated Plaintiffs’ rights

protected by the First Amendment, while acting under color of state law, in

accordance with the Speech Suppression Policy.

      154. Stenger and Rose paid lip service to the idea of free speech, but

intentionally violated Plaintiffs’ constitutional rights notwithstanding their actual

or constructive notice of SUNY Board of Trustees’ and SUNY-Binghamton’s free

speech policies and the SUNY-Buffalo Settlement.          Rather, these intentional

violations were in accordance with the Speech Suppression Policy.

      155. By ratifying a heckler’s veto and permitting and joining disruptors

(including College Progressives and PLOT) intent on suppressing speech, Stenger,

Rose, and Pelletier denied Plaintiffs the right to engage in their expressive activity

based on the content and viewpoint of Plaintiffs’ message in violation of the First

Amendment.

      156. As a direct and proximate result of Defendants Stenger, Rose, and

Pelletier’s violation of the First Amendment, Plaintiffs have suffered irreparable

harm, including the loss of their fundamental constitutional rights, entitling them

to declaratory and injunctive relief and damages.

                      SECOND CAUSE OF ACTION
        AGAINST DEFENDANTS STENGER, ROSE, AND STUDENT
                            ASSOCIATION
         (Freedom of Speech—First Amendment—42 U.S.C. § 1983)

      157. Plaintiffs repeat and reallege each of the allegations contained in

paragraphs 1 – 147 of this Complaint, as if set forth fully herein.


                                         32
     Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 33 of 75




      158. Based upon the allegations set forth above, Defendants Stenger, Rose,

and Student Association knowingly and intentionally used state power to retaliate

against College Republicans for the views they expressed during their tabling and

Dr. Laffer event.

      159. Stenger, Rose, and Student Association unconstitutionally retaliated

against College Republicans’ expressed views by using their authority to suspend

them, while failing to hold Defendants College Progressives and PLOT accountable

for disrupting the tabling and Dr. Laffer event.

      160. The Student Association’s retaliation against College Republicans’

expressed views was part of a pattern of discriminatory behavior, as evidenced by

its prior attempts to block the expression of other conservative groups like the

Young Americans for Freedom.

      161. As a direct and proximate result of Stenger, Rose, and Student

Association’s unconstitutional retaliation, they deprived College Republicans of the

attendant rights of a registered student organization, including the ability to

receive funding from the university and to reserve rooms to host expressive events

for the Spring 2020 semester.

                     THIRD CAUSE OF ACTION
    AGAINST DEFENDANTS COLLEGE PROGRESSIVES AND PLOT
      (Freedom of Speech—First Amendment—42 U.S.C. § 1985(3))

      162. Plaintiffs repeat and reallege each of the allegations contained in

paragraphs 1 – 147 of this Complaint, as if set forth fully herein.

      163. 42 U.S.C. § 1985(3) provides a federal cause of action to a member of an



                                         33
     Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 34 of 75




identifiable class of persons injured by an act in furtherance of a conspiracy to

deprive that person of his or her civil rights against any perpetrator of said

conspiracy.

      164. Speech, including political speech, is entitled to comprehensive

protection under the First Amendment and such protection extends to campuses of

state universities, including SUNY-Binghamton.

      165. The First Amendment’s Free Speech Clause, incorporated and made

applicable to the states by the Fourteenth Amendment to the United States

Constitution, prohibits content and viewpoint discrimination in the public forums

for student speech and expression on the campus of a public university.

      166. Based on the allegations set forth above, Defendants College

Progressives and PLOT conspired to deprive Plaintiffs of their constitutional rights

due to their affiliation with the Republican party (an identifiable and protected

class), in violation of 42 U.S.C. § 1985(3).

      167. Defendants College Progressives and PLOT also conspired to deprive

Plaintiffs of their constitutional rights because of the very color of their skin,

admitting during their disruption that they were taking over Plaintiffs’ event

because “white male[s]” are “always heard.” Their disruption was based on race (an

identifiable and protected class), in violation of 42 U.S.C. § 1985(3).

      168. College Progressives and PLOT conspired to deprive Plaintiffs of their

constitutional rights by jointly: 1) planning the disruption of Plaintiffs’ expression at

the Dr. Laffer event; 2) posting flyers created by PLOT to their social media accounts



                                           34
     Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 35 of 75




announcing that disruption; 3) using the lecture hall given to College Progressives

adjacent to the Dr. Laffer Event as a staging room for their disruption; 4) disrupting

the event itself; and, 5) protecting those who were disrupting from being removed by

UPD.

       169. As a direct and proximate result of Defendants College Progressives and

PLOT’s violation of the First Amendment, Plaintiffs have suffered irreparable harm,

including the loss of their fundamental constitutional rights, entitling them to

declaratory and injunctive relief and damages.

                    FOURTH CAUSE OF ACTION
   AGAINST DEFENDANTS STENGER, ROSE, PELLETIER, COLLEGE
                    PROGRESSIVES, AND PLOT
      (Freedom of Speech—First Amendment—42 U.S.C. § 1985(3))

       170. Plaintiffs repeat and reallege each of the allegations contained in

paragraphs 1 – 147 of this Complaint, as if set forth fully herein.

       171. Based on the allegations set forth above, Defendants Stenger, Rose, and

Pelletier joined Defendants College Progressives and PLOT’s conspiracy to deprive

Plaintiffs of their constitutional rights due to their affiliation with the Republican

party (an identifiable and protected class), in violation of 42 U.S.C. § 1985(3).

       172. Stenger, Rose, and Pelletier conspired with College Progressives and

PLOT to deprive Plaintiffs of their constitutional rights by intentionally: 1) failing

to prohibit or discipline the College Progressive disruptors at the November 14, 2019

tabling incident (thereby encouraging College Progressives and PLOT’s future

disruption of Plaintiffs’ speech); 2) aiding and assisting in the disruption and

violation by providing College Progressives with the lecture hall adjacent to the Dr.


                                          35
     Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 36 of 75




Laffer Event as a staging room for their disruption; 3) allowing College Progressives

and PLOT into the lecture hall despite their prior announcements of their intentions

to disrupt the Dr. Laffer Event while ignoring the violations of the state Anti-Mask

Law and the local fire code; and, 4) failing to disperse the disrupting College

Progressives and PLOT from the Dr. Laffer Event while instead removing Dr. Laffer.

      173. As a direct and proximate result of Defendants’ violation of the First

Amendment, Plaintiffs have suffered irreparable harm, including the loss of their

fundamental constitutional rights, entitling them to declaratory and injunctive relief

and damages.

                     FIFTH CAUSE OF ACTION
      AGAINST DEFENDANTS STENGER, ROSE, AND PELLETIER
       (Freedom of Speech—First Amendment—42 U.S.C. § 1986)

      174. Plaintiffs repeat and reallege each of the allegations contained in

paragraphs 1 – 147 of this Complaint, as if set forth fully herein.

      175. 42 U.S.C. § 1986 provides a cause of action against individuals who have

knowledge of § 1985(3) conspiracies but neglect or refuse to protect victims of them,

despite being empowered to do so.

      176. Based on the allegations set forth above, Defendants Stenger, Rose, and

Pelletier intentionally refused to prevent the above-mentioned violations of 42

U.S.C. § 1985(3), despite having the power to do so, in violation of 42 U.S.C. § 1986.

      177. Stenger, Rose, and Pelletier, through their published statements and

contemporaneous conversations with Plaintiffs, admitted that they were aware of

College Progressives’ and PLOT’s intention to disrupt the Dr. Laffer Event. Stenger,



                                         36
     Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 37 of 75




Rose, and Pelletier, on their own and through UPD, refused to act to reasonably and

sufficiently prevent such disruption, and in fact joined such disruption.

      178. Stenger, Rose, and Pelletier are therefore liable under 42 U.S.C. § 1986

to Plaintiffs for all damages caused by Defendants’ conspired disruptions.

      179. As a direct and proximate result of Defendants Stenger, Rose, and

Pelletier’s violation of 42 U.S.C. § 1986, Plaintiffs have suffered irreparable harm,

including the loss of their fundamental constitutional rights, entitling them to

declaratory and injunctive relief and damages.

                        SIXTH CAUSE OF ACTION
       AGAINST DEFENDANTS STENGER, ROSE, AND PELLETIER
       (Equal Protection—Fourteenth Amendment—42 U.S.C. § 1983)

      180. Plaintiffs repeat and reallege each of the allegations contained in

paragraphs 1 – 147 of this Complaint, as if set forth fully herein.

      181. 42 U.S.C. § 1983 provides a federal cause of action for violations of

federally protected rights when such violations occurred under color of state law.

      182. The Fourteenth Amendment to the United States Constitution

guarantees Plaintiffs the equal protection of the laws, which prohibits Defendants

Stenger, Rose, and Pelletier from treating Plaintiffs differently than similarly

situated persons.

      183. The government may not treat someone disparately as compared to

similarly situated persons when such disparate treatment burdens a fundamental

right, targets a suspect class, or has no rational basis.

      184. By enforcing the Speech Suppression Policy, and thereby ratifying and



                                          37
      Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 38 of 75




effectuating a heckler’s veto and permitting and joining disruptors (including College

Progressives and PLOT) intent on suppressing speech as set forth in this Complaint,

Stenger, Rose, and Pelletier have denied Plaintiffs the right to use a university

forum for their expressive activity based on Plaintiffs’ message, when other

messages, even opposing ones are permitted, in violation of the Equal Protection

Clause of the Fourteenth Amendment.

       185. Stenger, Rose, and Pelletier lack a rational or compelling state interest

for such disparate treatment of Plaintiffs.

       186. As a direct and proximate result of Defendants Stenger, Rose, and

Pelletier’s violation of the Equal Protection Clause, Plaintiffs have suffered

irreparable harm, including the loss of their fundamental constitutional rights,

entitling them to declaratory and injunctive relief and damages.

                              PRAYER FOR RELIEF

WHEREFORE, Plaintiffs ask this court to:

      A)     declare that Defendants violated Plaintiffs’ clearly established and

fundamental constitutional rights as set forth in this Complaint;

      B)     permanently enjoin Defendants from disrupting and silencing Plaintiffs’

speech and related activities as set forth in this Complaint;

      C)     permanently enjoin Defendants Stenger, Rose, and Pelletier from

ratifying heckler’s vetoes or otherwise enforcing the Speech Suppression Policy;

      D)     permanently enjoin Defendants Stenger, Rose, and Student Association

from retaliating against Plaintiffs’ expressed views as set forth in this Complaint;



                                          38
      Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 39 of 75




      E)     order Stenger, Rose, and Student Association to reinstate College

Republicans as a registered student organization—with all attendant rights—by

lifting its suspension;

      F)     order Stenger, Rose, and Student Association to recognize the Young

Americans for Freedom chapter as a registered student organization.

      G)     award Plaintiffs nominal, compensatory, and punitive damages against

Defendants Stenger, Rose, and Pelletier in their individual capacities, and against

Defendants PLOT and College Progressives;

      H)     award Plaintiffs their reasonable attorneys’ fees, costs, and expenses

pursuant to 42 U.S.C. § 1988 and other applicable law; and

      I)     grant such other and further relief as this court should find just and

proper.

             Respectfully submitted this 22nd day of July, 2020,

             /s/ Andrew C. Hruska
             ANDREW C. HRUSKA
             KING & SPALDING LLP
             1185 Avenue of the Americas
             New York, NY 10036
             (212) 556-2100
             ahruska@kslaw.com

             /s/ Joseph L. Zales
             JOSEPH L. ZALES
             KING & SPALDING LLP
             (212) 556-2100
             jzales@kslaw.com

             /s/ Tyson C. Langhofer*
             TYSON C. LANGHOFER
             ALLIANCE DEFENDING FREEDOM
             20116 Ashbrook Pl, Suite 250


                                         39
Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 40 of 75




      Ashburn, VA 20147
      (480) 444-0020
      tlanghofer@ADFlegal.org

      (*Seeking admission pro hac vice)

      Counsel for Plaintiffs




                                 40
Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 41 of 75
Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 42 of 75


                                 VERIFICATION OF COMPLAINT


          I, Jon Lizak, President of Binghamton University College Republicans, and a citizen of

  the United States and a resident of the State of New York, hereby declare under penalty of

  perjury pursuant to 28 U.S.C. § 1746 that I have read the foregoing Verified Complaint and the

  factual allegations therein, and the facts as alleged are true and correct.

         Executed on this 'l!_ day of July, 2020, at (vi/ S/(,l'iJ #dkr,   (/fl,



                                 Jon Lizak
                                  President
                                 Binghamton University College Republicans
Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 43 of 75


                                   VERIFICATION OF COMPLAINT


            I, Jon Lizak, a citizen of the United States and a resident of the State of New York,

     hereby declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that I have read the

     foregoing Verified Complaint and the factual allegations therein, and the facts as alleged are true

     and correct.

            Executed on this~ day of July, 2020, at [old )fl,'tfj ~(l:,f;   ;tlj

                                           d
                                    Jon Lizak




                                                                                                           (
Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 44 of 75




EXHIBIT 1
Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 45 of 75
Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 46 of 75




EXHIBIT 2
               Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 47 of 75


  From:    College Republicans SA republicans@binghamtonsa.org
Subject:   Fwd: B-line News Addition - Nov 18: A message from Vice President Brian Rose about Thursday, Nov. 14
   Date:   November 18, 2019 at 12:02 PM
     To:   Raj Kannappan rkannappan@yaf.org




       ---------- Forwarded message ---------
       From: John P Restuccia <jrestuc1@binghamton.edu>
       Date: Mon, Nov 18, 2019 at 12:01 PM
       Subject: Fwd: B-line News Addition - Nov 18: A message from Vice President Brian Rose about Thursday, Nov. 14
       To: <republicans@binghamtonsa.org>




       ---------- Forwarded message ---------
       From: B-line <b-line@binghamton.edu>
       Date: Mon, Nov 18, 2019 at 12:00 PM
       Subject: B-line News Addition - Nov 18: A message from Vice President Brian Rose about Thursday, Nov. 14
       To: <B-LINE@listserv.binghamton.edu>




       B-Line Addition: Monday, November 18
       A message from Vice President Brian Rose about Thursday, Nov. 14

       On Thursday, Nov. 14, two groups tabling outside of the Union attracted counter-protesters. The tension between the groups tabling
       and protesters became volatile and University Police intervened to remove the tabling groups in the interest of the safety of all
       involved.

       Social media posts have misrepresented the course of events and encouraged political pressure upon the University based upon
       those misrepresentations. What actually transpired and how the University did and will respond is as follows:

       The College Republicans, an organization chartered by the Student Association (SA), was joined by another group known as Turning
       Point that, by its own choice, is not chartered by the SA or otherwise recognized by the University. Representatives of the two groups
       set up tables outside the Union in a reservable space without having followed procedures to properly secure use of the space.
       Representatives of the Union professional staff and of the SA notified the tabling students that they were tabling without reservation in
       a space that had to be reserved in advance and asked them to relocate. The groups refused twice to move. The groups’ display
       included provocative posters with gun imagery, this being the same day as the Saugus High School shooting. Self-evidently from the
       nature of their display and their refusal to comply with procedures for reserving the space in question, the groups intended to be
       provocative. Social media activity suggesting they were handing out hot chocolate and promoting an upcoming lecture fail to
       accurately represent the context.

       Students offended by the display and disapproving of the views of the two tabling organizations gathered around the tables in
       increasing number. University Police were alerted by several members of the University community and responded to monitor the
       escalating situation. Counter-protesters began pulling down the tables and sweeping the political literature and materials of the tabling
       groups into boxes in an attempt to close down the tabling activity. This increased the volatility of the situation and University Police
       stepped in between students from the tabling groups and protesting students to try to maintain safety. Eventually the police directed
       the tabling groups to abandon the area and escorted them away. Some protesters viewed the actions of police as protecting the
       tabling students based upon race and directed chants at police. The escalating situation was successfully defused without physical
       injury to anyone present.

       The University’s response was and will be guided by principles and values related to safety, equity, free expression and reason. As the
       College Republicans were advised prior to the incident escalating, they had violated applicable procedures related to reserving the
       space in question. The purpose of those procedures is to avoid conflicts among groups for use of the space and to allow the
       University to safely manage activity in this area. Had the group followed procedures, the University would have had the opportunity to
       plan for what was self-evidently a provocative presentation in a manner that may have facilitated expressive activity by both the tabling
       groups and those who wished to demonstrate against them. Any future action taken against the College Republicans will pertain to
       their violation of University and SA policies and procedures and not to the content of their message. The University will also work with
       the SA to ensure that there is clarity and understanding around policies and procedures related to the use of space by campus-
      Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 48 of 75

the SA to ensure that there is clarity and understanding around policies and procedures related to the use of space by campus-
affiliated groups and others, and will review how to best respond to those violating these policies and procedures.

There were also protesters who acted in a manner that may have violated University rules. In the context of the incident and in
keeping with the principles and values noted above, the University did not seek to identify or charge any protesters. To do so would
have escalated an already volatile situation and run counter to the primary interest in safely de-escalating the situation. In other
circumstances, the University has taken action against individuals infringing upon expressive activity without regard to viewpoint. Our
response has and will continue to take into account the full context in each instance.

We acknowledge the larger political context in our country that is polarizing our society. It is unfortunate that interests external to the
campus have seized upon this incident and attempted to mischaracterize it to feed their own narrative and to attempt to influence our
response. We will not be responding to those external voices or altering our approach as a result of external pressure. We will
continue to work within our community to facilitate the expression of the many diverse viewpoints that are present on our campus, to
encourage members of our community to respect one another through disagreement, to maintain a safe campus community and to
exercise professional judgment fairly to achieve those ends.

Brian T. Rose
Vice President for Student Affairs

More Info

Contact Katie Ellis
Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 49 of 75




EXHIBIT 3
                     Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 50 of 75
                   O ce of the President


                       UNIVERSITY STATEMENTS
Home (/)      O ce of the President (https://www.binghamton.edu/president)      Statements
(https://www.binghamton.edu/president/statements.html)




  Jul 14, 2020: Actions to be taken to address sexual assault policies at Binghamton
                                                                                               +
  University


  Jul 13, 2020: A message from Provost Donald Nieman on rescinded guidelines for
                                                                                               +
  international students


  Jul 08, 2020: A message about the status of our international students                       +


  Jul 03, 2020: A message from President Harvey Stenger                                        +


  Jun 22, 2020: A message from President Harvey Stenger                                        +


  Jun 19, 2020: A message from President Harvey Stenger                                        +


  Jun 10, 2020: A message from President Harvey Stenger                                        +


  May 30, 2020: A message from President Harvey Stenger                                        +


  May 18, 2020: A message about returning to normal from President Harvey Stenger              +


  May 15, 2020: Congratulations to the Class of 2020!                                          +


  May 04, 2020: A message to continuing students about the fall semester from President
                                                                                               +
  Harvey Stenger


  Apr 27, 2020: An updated message about the tenure process                                    
                                                                                               +
                                                                                                   /
            Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 51 of 75

Apr 20, 2020: What will a return to normalcy look like?                                +


Apr 20, 2020: A Commencement update from President Harvey Stenger                      +


Apr 03, 2020: A message from Provost Donald Neiman on Graduate Student
                                                                                       +
Satisfactory/Unsatisfactory (S/U) and other policies for spring 2020


Apr 02, 2020: A message from President Harvey Stenger about refunds                    +


Mar 30, 2020: A message from Provost Donald Nieman on Undergraduate Pass/Fail and
                                                                                       +
other policies for spring 2020


Mar 26, 2020: A COVID-19 message to campus                                             +


Mar 26, 2020: An update about Binghamton University Commencement from President
                                                                                       +
Harvey Stenger


Mar 23, 2020: A COVID-19 message from President Harvey Stenger                         +


Mar 19, 2020: Video: Words of advice and encouragement from President Harvey Stenger   +


Mar 18, 2020: A letter from President Harvey Stenger: Our collective responsibility    +


Mar 18, 2020: Residential Life update message from Vice President Brian Rose           +


Mar 15, 2020: A message to students from Provost Donald Nieman                         +


Mar 14, 2020: Binghamton Universityâ      s response to K-12 school closures           +


Mar 11, 2020: A message from President Harvey Stenger                                  +


Mar 10, 2020: An update from President Harvey Stenger about COVID-19                   +

                                                                                       
Mar 08, 2020: A message to students about COVID-19                                     +   /
            Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 52 of 75

Mar 07, 2020: A message from the vice president for research regarding COVID-19                +


Mar 06, 2020: Message from the provost on preparing for academic disruption                    +


Mar 04, 2020: Practice good health habits on campus and when traveling/faculty
                                                                                               +
assistance requested


Feb 28, 2020: University-funded travel to South Korea on hold, web page for COVID-19
                                                                                               +
created


Jan 31, 2020: University-funded travel to China on hold                                        +


Jan 30, 2020: Campus supports those impacted by coronavirus, travel restrictions               +


Jan 27, 2020: Coronavirus update                                                               +


Jan 23, 2020: Campus is monitoring coronavirus                                                 +


Jan 14, 2020: Recommitting to Dr. Martin Luther King Jr.'s ideals                              +


Dec 23, 2019: An end-of-the-year message from President Harvey Stenger                         +


Nov 18, 2019: A message from Vice President for Student Aﬀairs Brian Rose                      +


Nov 15, 2019: A message from President Stenger                                                 –



A message from President Stenger
Nov. 15, 2019

There was a contentious gathering on campus Thursday afternoon that required the
intervention of University Police. Police were dispatched to the area because there were reports
that conversations were getting loud, aggressive and possibly volatile. Police response was
appropriate and important to make sure that every student involved in this matter was safe and
remained safe. The incident ended and the crowd was able to be dispersed without anyone       
getting injured                                                                                    /
getting injured.
             Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 53 of 75
This incident from all perspectives was unfortunate. As a University, we encourage everyone to
consider the perspectives of others — and the damaging impact words and images can have —
even if they are protected as free speech under the First Amendment. As an institution of higher
education, freedom of speech is fundamental to our core mission; academic inquiry and
the exchange of ideas rest on the principle that all have a right to express their
beliefs. We strongly condemn any acts that impede the expression of one's beliefs but also
encourage everyone on this campus to enter into meaningful interactions with respectful
dialogue and actions.

Harvey G. Stenger
President



Oct 23, 2019: A message for students about respect                                               +


Oct 17, 2019: Celebrating our Nobel laureate                                                     +


Oct 10, 2019: Celebrating National LGBTQ History Month                                           +


Oct 04, 2019: We focus on student mental health                                                  +


Aug 15, 2019: Welcome back to campus!                                                            +


Aug 09, 2019: It's ranking season                                                                +


Jul 09, 2019: Reasons to be proud                                                                +


Jun 09, 2019: Celebrating LGBT Pride Month                                                       +


May 30, 2019: End of the academic year                                                           +


May 08, 2019: Freedom of speech is fundamental to our mission                                    +


Apr 30, 2019: Not all stress is bad stress!                                                      +


Apr 23, 2019: A reminder to get enough sleep                                                 
                                                                                             +
                                                                                                     /
            Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 54 of 75

Apr 15, 2019: A reminder to focus on healthy eating and exercise                      +


Apr 05, 2019: A message regarding the death of Shakeel Khan                           +


Mar 25, 2019: Top ﬁve tips on ﬁnishing the semester strong                            +


Mar 14, 2019: Binghamton University's growing reputation                              +


Feb 01, 2019: Binghamton University is proud to celebrate February as Black History
                                                                                      +
Month


Jan 22, 2019: Partial shutdown of the United States federal government                +


Dec 21, 2018: Year-end Statement                                                      +


Nov 28, 2018: Financial plans for 2018-19 and 2019-20, Part II                        +


Nov 07, 2018: Financial plans for 2018-19 and 2019-20                                 +


Oct 29, 2018: Tree of Life Congregation in Pittsburgh                                 +


Oct 04, 2018: October is National Domestic Violence Awareness Month                   +


Aug 21, 2018: A safe campus, but one that we continually strive to make safer.        +


Jun 10, 2018: Looking ahead                                                           +


May 07, 2018: A Letter to Campus on Inclusiveness                                     +


Apr 26, 2018: A Letter to Campus on Safety Initiatives                                +


Apr 16, 2018: A Letter to Campus on Recent Tragedies                                  +
                                                                                      
Apr 09, 2018: A statement about freedom of expression and peaceful protest            +   /
 p 09, 0 8: state e t about eedo o e p ess o a d peace u p otest
          Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 55 of 75

Mar 27, 2018: A Letter about "Campus Speech: What Are the Limits?"                         +


Mar 15, 2018: A Letter about an oﬀensive email message sent to their listserv              +


Mar 12, 2018: A Statement on the death of Haley Anderson                                   +


Feb 21, 2018: A Message about sexual harassment and sexual assault                         +


Jan 24, 2018: A Letter about our values                                                    +


Jan 12, 2018: DACA remains a major concern for Binghamton University                       +


Dec 06, 2017: A Letter about Tax Cut and Jobs Act                                          +


Nov 28, 2017: President Stenger votes in favor of Faculty Senate statement on free
                                                                                           +
expression and inclusiveness


Nov 07, 2017: A Letter to U.S. Congresswoman Claudia Tenney about Tax Cut and Jobs Act
                                                                                           +
concerns


Oct 24, 2017: Police investigating swastika left on Post-it note in residence hall         +


Oct 09, 2017: A Message about a racist incident                                            +


Oct 06, 2017: A Message about a racist drawing                                             +


Sep 12, 2017: A letter was sent to The Honorable Claudia Tenney, U.S. Representative for
                                                                                           +
the 22nd Congressional District:


Sep 07, 2017: An updated message on DACA                                                   +


Sep 05, 2017: A message on DACA                                                            +

                                                                                           
Aug 16, 2017: A message on Charlottesville, Va.                                            +   /
  g   ,               g                 ,
            Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 56 of 75

Aug 14, 2017: A message to the University of Virginia President Teresa A. Sullivan   +


May 05, 2017: A letter to the campus about student protest                           +


Apr 28, 2017: A statement about the "blue-light" proposal                            +


Mar 23, 2017: A letter concerning death of a student                                 +


Mar 07, 2017: A letter concerning a new Executive Order                              +


Jan 29, 2017: Report on oﬀer of resources to international students                  +




                                                                                     
                                                                                         /
Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 57 of 75




EXHIBIT 4
                     Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 58 of 75
                   O ce of the President


                       UNIVERSITY STATEMENTS
Home (/)      O ce of the President (https://www.binghamton.edu/president)      Statements
(https://www.binghamton.edu/president/statements.html)




  Jul 14, 2020: Actions to be taken to address sexual assault policies at Binghamton
                                                                                               +
  University


  Jul 13, 2020: A message from Provost Donald Nieman on rescinded guidelines for
                                                                                               +
  international students


  Jul 08, 2020: A message about the status of our international students                       +


  Jul 03, 2020: A message from President Harvey Stenger                                        +


  Jun 22, 2020: A message from President Harvey Stenger                                        +


  Jun 19, 2020: A message from President Harvey Stenger                                        +


  Jun 10, 2020: A message from President Harvey Stenger                                        +


  May 30, 2020: A message from President Harvey Stenger                                        +


  May 18, 2020: A message about returning to normal from President Harvey Stenger              +


  May 15, 2020: Congratulations to the Class of 2020!                                          +


  May 04, 2020: A message to continuing students about the fall semester from President
                                                                                               +
  Harvey Stenger


  Apr 27, 2020: An updated message about the tenure process                                    
                                                                                               +
                                                                                                   /
            Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 59 of 75

Apr 20, 2020: What will a return to normalcy look like?                                +


Apr 20, 2020: A Commencement update from President Harvey Stenger                      +


Apr 03, 2020: A message from Provost Donald Neiman on Graduate Student
                                                                                       +
Satisfactory/Unsatisfactory (S/U) and other policies for spring 2020


Apr 02, 2020: A message from President Harvey Stenger about refunds                    +


Mar 30, 2020: A message from Provost Donald Nieman on Undergraduate Pass/Fail and
                                                                                       +
other policies for spring 2020


Mar 26, 2020: A COVID-19 message to campus                                             +


Mar 26, 2020: An update about Binghamton University Commencement from President
                                                                                       +
Harvey Stenger


Mar 23, 2020: A COVID-19 message from President Harvey Stenger                         +


Mar 19, 2020: Video: Words of advice and encouragement from President Harvey Stenger   +


Mar 18, 2020: A letter from President Harvey Stenger: Our collective responsibility    +


Mar 18, 2020: Residential Life update message from Vice President Brian Rose           +


Mar 15, 2020: A message to students from Provost Donald Nieman                         +


Mar 14, 2020: Binghamton Universityâ      s response to K-12 school closures           +


Mar 11, 2020: A message from President Harvey Stenger                                  +


Mar 10, 2020: An update from President Harvey Stenger about COVID-19                   +

                                                                                       
Mar 08, 2020: A message to students about COVID-19                                     +   /
            Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 60 of 75

Mar 07, 2020: A message from the vice president for research regarding COVID-19        +


Mar 06, 2020: Message from the provost on preparing for academic disruption            +


Mar 04, 2020: Practice good health habits on campus and when traveling/faculty
                                                                                       +
assistance requested


Feb 28, 2020: University-funded travel to South Korea on hold, web page for COVID-19
                                                                                       +
created


Jan 31, 2020: University-funded travel to China on hold                                +


Jan 30, 2020: Campus supports those impacted by coronavirus, travel restrictions       +


Jan 27, 2020: Coronavirus update                                                       +


Jan 23, 2020: Campus is monitoring coronavirus                                         +


Jan 14, 2020: Recommitting to Dr. Martin Luther King Jr.'s ideals                      +


Dec 23, 2019: An end-of-the-year message from President Harvey Stenger                 +


Nov 18, 2019: A message from Vice President for Student Aﬀairs Brian Rose              +


Nov 15, 2019: A message from President Stenger                                         +


Oct 23, 2019: A message for students about respect                                     +


Oct 17, 2019: Celebrating our Nobel laureate                                           +


Oct 10, 2019: Celebrating National LGBTQ History Month                                 +


Oct 04, 2019: We focus on student mental health                                        
                                                                                       +
                                                                                           /
              Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 61 of 75

Aug 15, 2019: Welcome back to campus!                                                            +


Aug 09, 2019: It's ranking season                                                                +


Jul 09, 2019: Reasons to be proud                                                                +


Jun 09, 2019: Celebrating LGBT Pride Month                                                       +


May 30, 2019: End of the academic year                                                           +


May 08, 2019: Freedom of speech is fundamental to our mission                                    –



Freedom of speech is fundamental to our mission
May 8, 2019

Dear Students and Campus Community,

A recent incident occurred in the Bartle Library lobby that is currently being investigated by
Binghamton University Police and the Dean of Students O ce, who will take swift and decisive
action once the investigation concludes.


The University deplores all acts of racism and any action that limits the expression of ideas.
Freedom of speech is fundamental to the core mission of the University; academic
inquiry and the exchange of ideas rest on the principle that all have a right to express
their beliefs. We strongly condemn any acts that impede the expression of those beliefs and
caution anyone who attempts to inhibit another's free speech. We will protect, support and
encourage the right of every individual to express concerns freely and to engage in peaceful
protest. Our campus is resolute in its support for those of any race, faith, gender, sexual
orientation, background or identity.

Sincerely,

Harvey G. Stenger
President



Apr 30, 2019: Not all stress is bad stress!                                                      
                                                                                                 +
                                                                                                     /
            Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 62 of 75

Apr 23, 2019: A reminder to get enough sleep                                          +


Apr 15, 2019: A reminder to focus on healthy eating and exercise                      +


Apr 05, 2019: A message regarding the death of Shakeel Khan                           +


Mar 25, 2019: Top ﬁve tips on ﬁnishing the semester strong                            +


Mar 14, 2019: Binghamton University's growing reputation                              +


Feb 01, 2019: Binghamton University is proud to celebrate February as Black History
                                                                                      +
Month


Jan 22, 2019: Partial shutdown of the United States federal government                +


Dec 21, 2018: Year-end Statement                                                      +


Nov 28, 2018: Financial plans for 2018-19 and 2019-20, Part II                        +


Nov 07, 2018: Financial plans for 2018-19 and 2019-20                                 +


Oct 29, 2018: Tree of Life Congregation in Pittsburgh                                 +


Oct 04, 2018: October is National Domestic Violence Awareness Month                   +


Aug 21, 2018: A safe campus, but one that we continually strive to make safer.        +


Jun 10, 2018: Looking ahead                                                           +


May 07, 2018: A Letter to Campus on Inclusiveness                                     +


Apr 26, 2018: A Letter to Campus on Safety Initiatives                                +
                                                                                      
Apr 16, 2018: A Letter to Campus on Recent Tragedies                                  +   /
 p   6, 0 8:   ette to Ca pus o    ece t aged es
           Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 63 of 75

Apr 09, 2018: A statement about freedom of expression and peaceful protest                 +


Mar 27, 2018: A Letter about "Campus Speech: What Are the Limits?"                         +


Mar 15, 2018: A Letter about an oﬀensive email message sent to their listserv              +


Mar 12, 2018: A Statement on the death of Haley Anderson                                   +


Feb 21, 2018: A Message about sexual harassment and sexual assault                         +


Jan 24, 2018: A Letter about our values                                                    +


Jan 12, 2018: DACA remains a major concern for Binghamton University                       +


Dec 06, 2017: A Letter about Tax Cut and Jobs Act                                          +


Nov 28, 2017: President Stenger votes in favor of Faculty Senate statement on free
                                                                                           +
expression and inclusiveness


Nov 07, 2017: A Letter to U.S. Congresswoman Claudia Tenney about Tax Cut and Jobs Act
                                                                                           +
concerns


Oct 24, 2017: Police investigating swastika left on Post-it note in residence hall         +


Oct 09, 2017: A Message about a racist incident                                            +


Oct 06, 2017: A Message about a racist drawing                                             +


Sep 12, 2017: A letter was sent to The Honorable Claudia Tenney, U.S. Representative for
                                                                                           +
the 22nd Congressional District:


Sep 07, 2017: An updated message on DACA                                                   +

                                                                                           
Sep 05, 2017: A message on DACA                                                            +   /
  p   ,               g
            Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 64 of 75

Aug 16, 2017: A message on Charlottesville, Va.                                      +


Aug 14, 2017: A message to the University of Virginia President Teresa A. Sullivan   +


May 05, 2017: A letter to the campus about student protest                           +


Apr 28, 2017: A statement about the "blue-light" proposal                            +


Mar 23, 2017: A letter concerning death of a student                                 +


Mar 07, 2017: A letter concerning a new Executive Order                              +


Jan 29, 2017: Report on oﬀer of resources to international students                  +




                                                                                     
                                                                                         /
Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 65 of 75




EXHIBIT 5
Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 66 of 75
Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 67 of 75




EXHIBIT 6
Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 68 of 75
Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 69 of 75




EXHIBIT 7
Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 70 of 75
Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 71 of 75




EXHIBIT 8
               Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 72 of 75


  From:    College Republicans SA republicans@binghamtonsa.org
Subject:   Fwd: B-line News Addition - Nov 18: A message from Vice President Brian Rose
   Date:   November 18, 2019 at 10:30 PM
     To:   Raj Kannappan rkannappan@yaf.org




       ---------- Forwarded message ---------
       From: John P Restuccia <jrestuc1@binghamton.edu>
       Date: Mon, Nov 18, 2019 at 10:29 PM
       Subject: Fwd: B-line News Addition - Nov 18: A message from Vice President Brian Rose
       To: <republicans@binghamtonsa.org>




       ---------- Forwarded message ---------
       From: B-line <b-line@binghamton.edu>
       Date: Mon, Nov 18, 2019 at 10:27 PM
       Subject: B-line News Addition - Nov 18: A message from Vice President Brian Rose
       To: <B-LINE@listserv.binghamton.edu>




       B-Line Addition: Monday, November 18
       A message from Vice President Brian Rose

       This evening, Monday, Nov. 18, a speaker sponsored by the College Republicans was disrupted and ultimately prevented from
       presenting by a large group of students and others. The University anticipated that the event would attract demonstrators, given the
       challenges with a tabling activity by the College Republicans last week, so it took several proactive steps to manage the event
       following announcement of a planned disruption:

       1. The University moved the event to a larger lecture hall due to safety concerns.
       2. Demonstrators were provided the opportunity to hold their own speak-out in an adjacent lecture hall.
       3. The University deployed a large number of police to maintain order at the event.
       4. Attendees at the lecture were asked to allow the presentation to go forward and reserve their questions until the end.

       Despite those measures, the lecture was immediately disrupted and the speaker was entirely prevented from addressing the audience
       led by an individual using a bull horn. That individual was arrested, as was another individual who attempted to interfere with police.

       The University is incredibly disappointed with the events that happened tonight, particularly given that demonstrators were provided an
       adjacent lecture hall to engage in a counter discussion. The protestors chose instead to infringe on the expressive activity of others
       and to prevent those who wished to hear the speaker from doing so.

       The investigation of student organizations and individual students who encouraged or participated in any activity that violated
       applicable law and University policies continues. The University reserves the right to pursue appropriate charges or disciplinary action
       against those organizations and individuals as relevant information is confirmed.

       As an institution of higher education, freedom of speech is fundamental to our core mission; academic inquiry and the exchange of
       ideas rest on the principle that all have a right to express their beliefs.

       Brian T. Rose
       Vice President for Student Affairs

       More Info

       Contact Katie Ellis
Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 73 of 75
Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 74 of 75




EXHIBIT 9
Case 3:20-cv-00822-LEK-ML Document 1 Filed 07/22/20 Page 75 of 75
